Citation Nr: 1611795	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  07-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability and medication for service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

	


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971.  Service in Vietnam is noted in the record.

These matters come before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

This case was most recently before the Board in October 2011 when it was remanded for further development.  Specifically, the remand ordered examinations to determine if the Veteran's foot condition is related to service and if the Veteran's tinnitus is related to service, or caused by or aggravated by his service-connected disabilities or the medications taken for such.

It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The earliest clinical evidence of a bilateral foot condition, specifically complaints of jungle rot, is more than three decades after separation from service. 

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a bilateral foot condition causally related to active service.

3.  The earliest clinical evidence of tinnitus is more than three decades after separation from service.  

4.  There is no competent credible evidence that tinnitus manifested to a compensable degree within one year of discharge from service.  

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.

6.  The most probative medical evidence of record is against a finding that tinnitus is caused or aggravated by a service-connected disease or injury, or the medications taken for such service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in or aggravated by service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to the Veteran's bilateral foot claim, notice was provided in December 2004, November 2011, and January 2014.  As to his tinnitus claim, notice was provided in February 2005, November 2011, and January 2014.  

The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, lay statements, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the record for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes examination reports specific to the Veteran's bilateral foot condition in December 2011, and the Veteran's tinnitus in July 2005, April 2010, and November 2011.  The reports are predicated on the Veteran's reported symptoms and clinical examination findings.  The reports contain findings necessary to determine whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Adequate rationale has been provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current tinnitus claim, this list includes organic disease of the nervous system. See 38 C.F.R. § 3.309(a).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Foot Condition

The Veteran avers he has a bilateral foot condition, "jungle rot," caused by service in Vietnam.  See December 2014 statement.  The Veteran explains that he had jungle rot in service during monsoon season in Vietnam.  He explained that he was provided with foot powder and socks, but he was not provided medical treatment because there were no doctors available.  See January 2007 statement.

The first element of a claim for service connection is evidence of a current disability.  The December 2011 examination report reflects a diagnosis of dermatophytosis with onychomycosis.  Additionally, the Board notes complaints of, and treatment for, dermatophytosis with onychomycosis in clinical records from 2005 to 2011.  Accordingly, the Board finds the first element, the existence of a current disability, satisfied.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 and correspondence from the National Personnel Records Center reflect that he earned numerous medals and commendations, including the Sharpshooter Badge with Auto Rifle Bar, the Marksman Badge with Rifle Bar, National Defense Service Medal, Armed Forces Expeditionary Medal, Vietnam Service Medal with one bronze star, and Republic of Vietnam Campaign Ribbon with Device.  His MOS was a field wireman with light weapons infantryman training.  VA has previously confirmed the Veteran engaged in combat with the enemy.  See June 2010 rating decision.

The Board has considered that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  As such, the Veteran's statements regarding jungle rot of his feet during service in Vietnam is accepted as an in-service incurrence. 

When the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service.  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza, 7 Vet. App. at 508.  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  

The final element of a claim for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran's STRs are negative for any complaints of, or treatment for, dermatophytosis, or jungle rot, during service.  The file reflects a medical finding of normal feet upon separation from service.  See January 1971 Report of Medical Examination.  Additionally, a July 2004 clinical record notes that the Veteran's feet showed pedal pulses within normal limits bilaterally and were pink in color with no noted deformities.  The record reflects his skin had no rashes, lesions, or ulcers.   

The earliest clinical evidence of jungle rot, or a skin condition of the bilateral feet, is a November 2004 Agent Orange compensation and pension evaluation report.  The report reflects evidence of onychophytosis and dermatophytosis bilaterally.  No nexus opinion is provided.  The Board notes this diagnosis is more than three decades after separation from service, and just several months after the July 2004 clinical visit which found no skin abnormalities.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

The Veteran underwent a VA examination for his bilateral foot condition in December 2011.  The report reflects that the Veteran complained of itching, burning, and soreness of the feet, along with black toe nails.  The Veteran explained that he complained of "jungle rot" when in Vietnam.  The Veteran explained that he received treatment in 2004 including cream, lotion, and filing of the nails.  He denied current treatment for his feet.  Additionally, the report reflects that the Veteran has not been treated with oral or topical medications in the past 12 months for any skin condition.  Objectively, the report reflects a finding of blackened nails of the big toes with normal foot appearance, motor strength and movement.  The examination notes no deformities, no edema, and no tenderness.  The report indicates that the Veteran has, or has had in the past, dermatophytosis with onychomycosis.  The examiner opined that it is less likely than not that the Veteran's bilateral feet dermatophytosis with onychomycosis is due to, or related to, the Veteran's active duty military service.  The physician examiner explained that "jungle rot" is a name given by many military members serving in warm, jungle-like environments to refer to fungal infections of the skin of the feet.  Members of the military tend to use that term for all fungal infections at any time, even when the condition occurs when they are no longer in the military.  The physician cited literature which explains that, "Most cases of jungle rot tend to go away."  In other words, she explained, they resolve when the offending environmental factor is not present.  The examiner explained that a review of the Veteran's STRs did not reveal any reference to foot infections or jungle rot while on active duty.  The examiner noted that the Veteran denied foot trouble in his May 1969 Report of Medical History, and noted that a January 1971 Report of Medical Examination for separation purposes reflects a finding of normal feet.  Review of the claims file does not reflect complaints of, or treatment for, jungle rot from 1992 to 2004.  The examiner explained that an October 2002 clinical record reflects mild calluses to the feet, but no jungle rot or fungal infection.  A November 2003 podiatry note is also silent for fungal infections.  The examiner explained that the first clinical record referencing jungle rot is from June 2005, when the Veteran asked for medication and a diagnosis of tinea pedis with onychomycosis was made.  The report continues to explain that the Veteran was treated for it, and there is no sign of active infection on today's examination, although there is residual blackening of the nails in the bilateral big toes.  The examiner concluded, "There is no objective evidence to connect claimed condition to anything in active duty."

In conducting its review, the Board has considered the Veteran's assertions regarding the etiology of his bilateral foot condition.  The Veteran is competent to report symptoms such as the presence of lesions and itching.  But he has not been shown to have the experience, training, or education to render a competent medical opinion regarding the etiology of his bilateral foot condition, especially considering the time that has passed since service and the existence of bilateral foot disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (indicating the determination of whether lay versus medical evidence is needed to substantiate a claim is dependent on the condition being claimed and made on an individual, case-by-case, basis).  The claims file does not contain any competent and credible evidence that the Veteran's bilateral foot condition is related to service.  The Board finds that the competent and credible medical evidence and analysis from a licensed medical professional are more probative than lay statements with regard to the etiology of the Veteran's bilateral foot disorder.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

To reiterate, the Board finds the Veteran competent to relate his symptoms, but there are no clinical records supporting his contention as to a disability manifested by such in the more than three decades after service.  The Board realizes that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, although such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this present case, however, not only is there a lack of clinical documents pertaining to his bilateral foot condition, but the Veteran's separation examination reflects a finding of normal feet and clinical records up to several months prior to diagnosis in November 2004 do not reflect a finding or diagnosis of dermatophytosis.  See Maxson, 12 Vet. App. at 459; See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board has also considered the Veteran's SSA records as well as the buddy statements in his file from his wife and sister.  None of the documents are relevant to the Veteran's bilateral foot condition claim.

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Chronic tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The Veteran explains that he was exposed to loud noise in service, including artillery fire, rifle fire, and helicopter noise.  He believes his tinnitus is due to noise exposure in service.  See January 2007 statement.

The first element of a claim for service connection is evidence of a current disability.  The Veteran complained of tinnitus upon examination in July 2005 and April 2010.  The Board notes that the Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the Board finds the first element, the existence of a current disability, satisfied.  

A second element of a service connection claim is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, the Veteran's statements and the commendations reflected on his DD 214 support the notion that acoustic trauma is consistent with the Veteran's service.  

The final element of a service connection claim is competent credible evidence of a correlation, or nexus, between the current disability and the in-service disease or injury.  For the reasons explained below, the Board finds this third element has not been met.

The Veteran underwent a VA audiometric examination in July 2005.  The Veteran reported tinnitus which onset in the early 1990s.  The report reflects hearing levels within normal limits.  The examiner diagnosed constant high-frequency subjective tinnitus.  The examiner explained, "The etiology of tinnitus can only be hypothesized to be damage to the inner ear.  There is a slight reduction in the thresholds above 1000 Hz (30dB at 8000).  This could indicate some slight damage to the cochlea in both ears.  This is the best guess for the etiology of this tinnitus."  

The Veteran underwent another audiometric examination in April 2010.  The report reflects a complaint of tinnitus which the Veteran explains onset in 2002 or 2003.  The Veteran described the tinnitus as mild and constant.  The report notes that the Veteran worked as a truck driver for 20 years.  The examiner opined that tinnitus is not caused by or a result of acoustic trauma in service.  The examiner explained that because the Veteran reported the onset of tinnitus decades after separation from service, and his hearing was within normal limits per VA standards decades after separation, it is his clinical opinion that the Veteran's tinnitus is not caused by or a result of military acoustic trauma.  The examiner acknowledged that it is possible that many etiologies may have contributed to tinnitus, including non-organic hearing loss, aging, hypertension, diabetes, occupational noise exposure, and potentially, ototoxic medications.  However, the examiner could not allocate etiology to a degree of certainty.

As discussed above, the Board remanded this claim in October 2011 to obtain another opinion regarding the etiology of the Veteran's tinnitus, namely as secondary to his service-connected disabilities and the medicine taken for such disabilities.  An adequate opinion was obtained in November 2011.  After reviewing the Veteran's claims file and medical records, the examiner opined that it is less likely than not that the Veteran's tinnitus is caused or aggravated to any degree by his service-connected hypertension, diabetes, PTSD, or treatment thereof, or otherwise caused or aggravated to any degree by his military service.  As rationale for his opinion, the examiner explained that although temporary tinnitus and altered hearing may occur from medications used to treat these diseases, current medical literature does not support a direct cause and effect relationship between these diseases and permanent hearing loss or tinnitus, including the Veteran's current medications used to treat these disease entities.  The examiner explained that there is no current objective evidence that the Veteran's service-connected hypertension, diabetes, PTSD, or treatment thereof, caused or aggravated to any significant degree his current hearing loss or tinnitus.  The examiner further explained that the most likely causes and major contributing factors to hearing loss and tinnitus are noise exposure, aging, hereditary factors, and to a lesser extent, environmental solvent exposures.  The examiner concluded that there is no current objective evidence that noise exposure, environmental solvent exposure, or infections sustained by the Veteran during his military service produced any significant hearing loss or tinnitus or aggravation thereof.  He summarized by noting that there is no current objective evidence that the Veteran's current tinnitus was caused or aggravated to any degree by his military service.  

The Veteran's STRs are negative for complaints of, or treatment for, tinnitus.  The January 1971 Report of Medical Examination for separation purposes reflects bilateral ear hearing scores of 15/15 on a whisper test and a finding of normal ears.  Tinnitus is not noted.

The first clinical evidence of complaints for, or treatment of, tinnitus is a February 2005 audiology consult record that reflects complaints of occasional buzzing for the past two or three years, so since 2002 or 2003.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan supra; See also Maxson supra.

The Board finds that although the Veteran may be competent to state that he has ringing in the ears, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to causation.  Additionally, he has provided conflicting information as to when tinnitus onset.  The most competent credible evidence in the file is that the Veteran's tinnitus is less likely than not related to service.  Additionally, the most probative medical evidence in the file reflects that it is less likely than not that the Veteran's service-connected disabilities, or the medicines to treat such, either caused or aggravated the Veteran's tinnitus.  The Board finds that the competent and credible medical evidence and analyses from licensed medical professionals are more probative than lay statements with regard to the etiology of the Veteran's bilateral hearing loss.  Harvey v. Brown, supra; See also King v. Shinseki, supra.

Additionally, the Board has reviewed the Veteran's claim under an analysis for "chronic" diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a) and finds that the evidence does not warrant service connection.  The Board notes there is no clinical evidence of tinnitus that manifested to a compensable degree within one year of service.

Lastly, the Board has also considered the Veteran's SSA records as well as the buddy statements in his file from his wife and sister.  None of the documents contain competent credible evidence as to the etiology of the Veteran's tinnitus.

In the absence of demonstration of credible continuity of symptomatology, a competent clinical opinion relating the current tinnitus to service or his service-connected disabilities, or competent credible evidence of tinnitus within one year after separation, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.



ORDER

Entitlement to service connection for a bilateral foot condition is denied.

Entitlement to service connection for tinnitus, to include as secondary to service-connected disability and medication for service-connected disability, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


